Exhibit 10.1

CONSENT FIRST AMENDMENT

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Consent and First Amendment to Amended and Restated Loan and Security
Agreement (this “Amendment”) is entered into this 19th day of August, 2016 by
and between SILICON VALLEY BANK (“Bank”) and ASPEN AEROGELS, INC., a Delaware
corporation (“Borrower”) whose address is 30 Forbes Road, Building B,
Northborough, Massachusetts 01532.

RECITALS

A. Bank and Borrower have entered into that certain Amended and Restated Loan
and Security Agreement dated as of September 3, 2014 (as the same may from time
to time be further amended, modified, supplemented or restated, the “Loan
Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to (i) extend the
maturity date, and (ii) make certain other revisions to the Loan Agreement as
more fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendment to Loan Agreement.

2.1 Section 13 (Definitions). The following term and its definition set forth in
Section 13.1 is amended in its entirety and replaced with the following:

“Revolving Line Maturity Date” is November 29, 2016.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2 above are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.



--------------------------------------------------------------------------------

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Consent to Transactions. Borrower has notified Bank that Borrower plans to
form a wholly-owned Subsidiary, Aspen Aerogels Georgia, LLC, a Georgia limited
liability company (“Georgia Sub”) in order to acquire certain real and personal
property in Statesboro, Bulloch County, Georgia, and in connection therewith,
grant a lien on all assets of Georgia Sub to certain creditors and engage in a
sale-leaseback transaction with respect to such assets, including certain real
estate to be acquired from the Bullock County Development Authority (the
“Subsidiary Lien”, and together with the formation of Georgia Sub, the
“Transactions”). Accordingly, notwithstanding the terms of the Loan Agreement,
including Section 7.5 (Encumbrance) or Section 7.7 (Distributions; Investments),
the Bank hereby consents to the Transactions for such purposes as may be
required under the Loan Document, and acknowledges that the Subsidiary Liens
shall constitute “Permitted Liens” under the Loan Agreement and the other Loan
Documents. Please note that the foregoing consent applies only to the
Transactions and is not a consent to or waiver of any subsequent application of
the same provision of the Loan Agreement, nor is it a waiver of any breach of
any other provision of the Loan Agreement and the other Loan Documents. This
consent does not establish a course of dealing upon which the Borrower may rely
on in the future. This letter agreement shall constitute a Loan Document and may
be executed in one or more counterparts, each of which when taken together shall
constitute an original and one and the same instrument.

5. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

5.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

5.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

5.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;



--------------------------------------------------------------------------------

5.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

5.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

5.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

6. Ratification of Perfection Certificate. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated as of August 31, 2014 delivered by Borrower
to Bank, and acknowledges, confirms and agrees the disclosures and information
Borrower provided to Bank in said Perfection Certificate have not changed, as of
the date hereof.

7. No Defenses of Borrower. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

8. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

9. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.



--------------------------------------------------------------------------------

10. Fees and Expenses. Borrower agrees to promptly pay Bank (i) a fully earned,
non-refundable amendment fee in an amount equal to Twelve Thousand Five Hundred
Dollars ($12,500) on the date of this Amendment, and (ii) upon receipt of an
invoice, Bank’s legal fees and expenses incurred in connection with this
Amendment. Borrower agrees to execute such other documents and instruments as
Bank may reasonably request.

11. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto, and
(b) Bank’s receipt of the Acknowledgement of Amendment and Reaffirmation of
Guaranty substantially in the form attached hereto as Schedule 1, duly executed
and delivered by the Guarantor.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK     BORROWER SILICON VALLEY BANK     ASPEN AEROGELS, INC. By:   /s/
Christopher Leary     By:   /s/ John F. Fairbanks Name:   Christopher Leary    
Name:   John F. Fairbanks Title:   Director     Title:   Chief Financial Officer



--------------------------------------------------------------------------------

Schedule 1

ACKNOWLEDGMENT OF AMENDMENT

AND REAFFIRMATION OF GUARANTY

Section 1. Guarantor hereby acknowledges and confirms that it has reviewed and
approved the terms and conditions of the Consent and First Amendment to Amended
and Restated Loan and Security Agreement dated as of even date herewith (“the
“Amendment”).

Section 2. Guarantor hereby consents to the Amendment and agrees that the
Guaranty relating to the Obligations of Borrower under the Loan Agreement shall
continue in full force and effect, shall be valid and enforceable and shall not
be impaired or otherwise affected by the execution of the Amendment or any other
document or instruction delivered in connection herewith.

Section 3. Guarantor represents and warrants that, after giving effect to the
Amendment, all representations and warranties contained in the Guaranty are
true, accurate and complete as if made the date hereof.

Dated as of August 19, 2016.

 

GUARANTOR:     ASPEN AEROGELS RHODE ISLAND LLC       By:   /s/ John F. Fairbanks
      Name:   John F. Fairbanks       Title:   Chief Financial Officer